DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 21 September 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 10 June 2021, 23 June 2021, 02 September 2021, 24 March 2022, 13 June 2022, 24 August 2022 and 21 September 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,819,696 B2 (hereinafter the ‘696 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘696 patent in that the claims of the ‘696 patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘696 patent, and as such, is unpatentable for obvious-type double patenting.
The ‘696 patent teaches:
A system comprising: 
one or more processors; and 
a computer-readable storage medium having stored thereon multiple instructions that, responsive to execution by the one or more processors, cause the one or more processors to: 
send, to an attestation service, an attestation certificate request that corresponds to the device, the request including information describing device hardware and/or software [column 20, lines 3-5]; 
receive, from the attestation service, a public/private key pair comprising a private key and an attestation certificate that associates the public/private key pair with a device trusted secure component [column 20, lines 6-9]; 
store the private key in a secure store of the device trusted secure component [column 20, lines 10-11]; and 
generate, without accessing the attestation service, one or more additional public/private key pairs and one or more additional attestation certificates, each of the additional attestation certificates chaining up to the attestation service [column 20, lines 12-16].  
A computer-readable storage device having program instructions recorded thereon that, when executed by at least one processor, perform a method in an attestation service, the method comprising: 
receiving, from a first computing device, a first attestation certificate request that corresponds to the first computing device, the first attestation certificate request including information describing first computing device hardware and/or software [column 20, lines 43-47]; 
verifying the received information [column 20, line 48]; 
selecting an asymmetric key pair from an asymmetric key pair collection, the selected asymmetric key pair also being concurrently associated with each of multiple additional computing devices which are provided with a private key, of the selected asymmetric key pair, that is encrypted [column 20, lines 49-54]; 
generating a first attestation certificate that corresponds to the first computing device and that associates a public key of the selected key pair with the first attestation certificate [column 20, lines 55-58]; 
encrypting the private key specifically to the first computing device [column 20, lines 59-60]; and 
returning the encrypted private key and the first attestation certificate to the first computing device [column 20, lines 61-62].  
Allowable Subject Matter
6.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 the applicant has incorporated allowable limitation, from U.S. Patent No. 10,819,696 B2, of “generate, without accessing the attestation service, one or more additional public/private key pairs and one or more additional attestation certificates, each of the additional attestation certificates chaining up to the attestation service”.  With respect to independent claim 7 the applicant has incorporated allowable limitation, from U.S. Patent No. 10,819,696 B2, of “generating, subsequent to said storing and at the computing device, one or more additional public/private key pairs and one or more additional attestation certificates based on the public/private key pair received from the attestation service, each of the additional attestation certificates chaining up to the attestation service”.  With respect to independent claim 14 the applicant has incorporated allowable limitation, from U.S. Patent No. 10,819,696 B2, of “selecting an asymmetric key pair from an asymmetric key pair collection, the selected asymmetric key pair also being concurrently associated with each of multiple additional computing devices which are provided with a private key, of the selected asymmetric key pair, that is encrypted”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Brickell US 2018/0287802 A1 directed to causing a computing device to establish a portion of a memory of the computing device as a trusted execution environment and execute a trusted third party application within the trusted execution environment [abstract].
B.  Campagna et al US 2018/0181756 A1 directed to a service provider that provides virtual computing services using a fleet of one or more host computer systems [abstract].
C.  Scarlata et al US 2017/0366359 A1 directed to the field of computer security and, more particularly, to platform attestation and registration for servers [0002].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492